DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-30, 32, 35, 37, 74-78 are pending and have been examined, where claims 1-10, 16-17, 21-24, 30,  32, 35, 37 and 74-78 is/are rejected and claim 11-15, 18-20 and 25-29 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: 
“generate a plurality of sub-images for a plurality of magnification levels for each anchor point of the set of anchor points, each sub-image comprising the anchor point and corresponding to a magnification level of the plurality of magnification levels; apply an artificial neural network model to a group of sub-images for each magnification level of the plurality of magnification levels to extract a feature vector representative of image characteristics of the query image at that magnification level” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-30, 32, 35, 37, 74-78 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10, 16-17, 21-24, 30,  32, 35, 37 and 74-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood “Artificial Intelligence-Based Mitosis Detection in Breast Cancer Histopathology Images Using Faster R-CNN and Deep CNNs” in view of Araujo “Classification of breast cancer histology images using Convolutional Neural Networks” and Bayramoglu “Deep Learning for Magnification Independent Breast Cancer Histopathology Image Classification.”

Regarding claim 1, Mahmood discloses a computer-implemented method of generating encoded representations for multiple magnifications of one or more query images, the method comprising operating a processor to, for each query image: 
obtain the query image having an initial magnification level (see figure 2, the input image is read as query image and its initial magnification level is shown in figure 3, on the left show initial magnification):

    PNG
    media_image1.png
    178
    817
    media_image1.png
    Greyscale
;
identify a set of anchor points within the query image (see page 19 or 25):

    PNG
    media_image2.png
    117
    591
    media_image2.png
    Greyscale

generate a plurality of sub-images for a plurality of magnification levels for each anchor point of the set of anchor points, each sub-image comprising the anchor point and corresponding to a magnification level of the plurality of magnification levels (see figure 4a as an example, anchor points are defined at the corner of each bounding box): 

    PNG
    media_image3.png
    368
    1233
    media_image3.png
    Greyscale
;
apply an Histogram of Gradients to a group of sub-images for each magnification level of the plurality of magnification levels to extract a feature vector representative of image characteristics of the query image at that magnification level (see page 9 of 25, shows generating feature vector through by finding the histogram of the gradients within patches of the image, where each patch is read as a magnification level), but does not use an artificial neural network to generate:

    PNG
    media_image4.png
    82
    632
    media_image4.png
    Greyscale
.
Mahmood is silent in disclosing generate an encoded representation for multiple magnifications of the query image based on the feature vectors extracted for the plurality of magnification levels. 
Araujo discloses apply an artificial neural network model to a group of sub-images for each magnification level of the plurality of magnification levels to extract a feature vector representative of image characteristics of the query image at that magnification level (see figure 3 shows a CNN structure which generates feature vectors from query image, the inputs to the fully connected layer are feature vectors);

    PNG
    media_image5.png
    309
    915
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    65
    647
    media_image6.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include neural network training at a deeper magnification level because to extract more details from the image which would not be visible at standard magnification, for improving image recognition. 
Araujo is silent in disclosing generate an encoded representation for multiple magnifications of the query image based on the feature vectors extracted for the plurality of magnification levels.
Bayramoglu discloses generate an encoded representation for multiple magnifications of the query image based on the feature vectors extracted for the plurality of magnification levels (see figure below showing different levels of magnifications, the CNN used in Bayramoglu, generates feature vectors at the fully connected layer, shown in Araujo above, also see figure ):

    PNG
    media_image7.png
    216
    735
    media_image7.png
    Greyscale
;

    PNG
    media_image8.png
    229
    787
    media_image8.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include generating an encoded representation for multiple magnifications of the query image to include detect hidden features within the image for improving classification process. 

Regarding claim 2, Mahmood discloses the method of claim 1, wherein each sub-image of the plurality of sub- images for the plurality of magnification levels consists of an equal number of pixels as other sub-images of the plurality of sub-images (see figure 4 below, same size with same magnification):

    PNG
    media_image9.png
    375
    889
    media_image9.png
    Greyscale

Regarding claim 3, Mahmood discloses the method of claim 1, wherein each sub-image of the plurality of sub-images for the plurality of magnification levels comprises same dimensions as other sub-images of the plurality of sub-images, the dimensions being characterized by pixels (see citation for claim 2, also see page 19 second bullet, size of 64x64 is used):

    PNG
    media_image10.png
    81
    596
    media_image10.png
    Greyscale
.

Regarding claim 4, Mahmood discloses the method of claim 1, wherein each sub-image of the plurality of sub-images for an anchor point corresponds to a portion of the query image having a different area size than another sub-image for the anchor point (see figure 3, the bounding box size in a is different from the bounding box size in image b):

    PNG
    media_image11.png
    372
    825
    media_image11.png
    Greyscale
.

Regarding claim 5, Mahmood discloses the method of claim  1, wherein at least a portion of each sub-image of the plurality of sub-images for an anchor point corresponds to the same portion of the query image as the other sub-images of the plurality of sub-images for that anchor point (see figure 4 below).  

    PNG
    media_image12.png
    377
    878
    media_image12.png
    Greyscale


Regarding claim 6, Bayramoglu discloses the method of claim 1 comprises sampling at least a portion of the query image to obtain one or more versions of at least the portion of the query image having a magnification level less than the initial magnification level (see figure 3, 40x magnification is less than 100x magnification): 

    PNG
    media_image13.png
    161
    494
    media_image13.png
    Greyscale

See the motivation for claim 1.

Regarding claim 7, Mahmood discloses the method of claim 6, wherein sampling at least the portion of the query image comprises: dividing the portion of the query image into subsets of pixels (see figure 4 below, the large image is read as the query image); and for each subset of pixels, generating one or more representative pixels for representing the subset of pixels, the representative pixels being fewer than the subset of pixels (see figure 4 below with explanations, # of pixels in the bounding boxes are less than the entire image, the entire image is read as query image):  

    PNG
    media_image14.png
    375
    1142
    media_image14.png
    Greyscale
.

Regarding claim 8, Mahmood discloses the method claim 7, wherein for each subset of pixels, the one or more representative pixels comprise one representative pixel (see figure 4b representative pixel is shown below):

    PNG
    media_image15.png
    180
    472
    media_image15.png
    Greyscale
.
Regarding claim 9, Mahmood discloses the method claim 8, wherein for each subset of pixels, an intensity level of the representative pixel comprises an average of intensity levels of the pixels of the subset of pixels (see page 7 first paragraph, average pooling is used):  

    PNG
    media_image16.png
    45
    677
    media_image16.png
    Greyscale
.

Regarding claim 10, Mahmood discloses the method claim 9, wherein the average of the intensity levels of the pixels of the subset of pixels comprises the mean of the intensity levels of pixels of the subset of pixels (see page 8, 2nd under 4.3, the average color value is used):

    PNG
    media_image17.png
    58
    617
    media_image17.png
    Greyscale
.

Regarding claim 16, Mahmood discloses the method of claim  1, wherein generating the plurality of sub-images for the plurality of magnification levels comprises generating a plurality of concentric sub-images for the plurality of magnification (see figure 3a and figure 3b below, generating a plurality of concentric sub-images from two images): 

    PNG
    media_image18.png
    368
    777
    media_image18.png
    Greyscale
.
Regarding claim 17, Mahmood discloses the method of claim 1, wherein generating the plurality of sub-images for the plurality of magnification levels comprises using the anchor point as a center point of each sub-image of the plurality of sub- images for the plurality of magnification levels (see figure 4a below):

    PNG
    media_image19.png
    180
    472
    media_image19.png
    Greyscale
.

Regarding claim 21, Mahmood discloses the method of claim 1, wherein generating the encoded representation for multiple magnifications based on the feature vectors extracted for the plurality of magnification levels comprises concatenating the feature vectors extracted for each magnification level together (see page 9 below):

    PNG
    media_image20.png
    46
    632
    media_image20.png
    Greyscale
.

Regarding claim 22, Bayramoglu discloses the method of claim 1, wherein applying the artificial neural network model to the group of sub-images for each magnification level of the plurality of magnification levels to extract a feature vector representative of image characteristics of the query image at that magnification level (see figure 3 and figure 4 showing CNN) further comprises: classifying the feature vector for that magnification level to obtain a classification of image characteristics of the query image at that magnification level (see figure 4, fully connected layer performs classification, which takes feature vectors as input from relu layer).  See motivation for claim 1.
Regarding claim 23, Bayramoglu discloses the method of claim 22, wherein classifying the feature vector for that magnification level comprises applying one or more fully connected neural network layers to the feature vector obtained for that magnification level (see figure 4):

    PNG
    media_image21.png
    196
    669
    media_image21.png
    Greyscale
  
See  motivation for claim 1.

Regarding claim 24, Mahmood discloses the method of claim 1, wherein generating the encoded representation for multiple magnifications of the query image based on the feature vectors extracted for the plurality of magnification levels comprises concatenating the feature vector for each magnification of the plurality of magnifications together (see figure 2, score fusion is combined from ResNet50 and DenseNet201 and see page 9, under equation 6, below):

    PNG
    media_image22.png
    116
    480
    media_image22.png
    Greyscale


    PNG
    media_image20.png
    46
    632
    media_image20.png
    Greyscale
.

Regarding claim 30, Mahmood discloses the method of claim  1, wherein identifying the set of anchor points within the query image comprises: generating a set of preliminary sub-images (see figure 2, preprocessing is done at faster RCNN, where the bounding boxes and anchor points are established); and

    PNG
    media_image23.png
    158
    779
    media_image23.png
    Greyscale
;
 for each preliminary sub-image of the set of preliminary sub-images, identifying an anchor point from the preliminary sub-image to provide the set of anchor points, a relationship between each anchor point and a respective sub-image being same (see figure 3, below each bounding boxes have an anchor point at each corner):

    PNG
    media_image24.png
    368
    777
    media_image24.png
    Greyscale
.

Regarding claim 32, Bayramoglu discloses the method of claim 1 wherein the plurality of magnification levels comprise an initial magnification level, a second magnification level that is a half of the initial magnification level, and a third magnification level that is a quarter of the initial magnification level (see figure 3, 200x is half of 400x, 100x is quarter of 400x): 

    PNG
    media_image25.png
    161
    494
    media_image25.png
    Greyscale
.
Se the motivation for claim 1.

Regarding claim 35, Mahmood discloses the method of claim 1comprising operating the processor to obtain the one or more query images from an imaging device (see Dataset section):

    PNG
    media_image26.png
    79
    646
    media_image26.png
    Greyscale
.

Regarding claims 37, 74 and 78, see the rationale and rejection for claim 1. 

Regarding claim 75, see the rationale and rejection for claim 32. Multiple resolutions are used.

Regarding claim 76, see the rationale and rejection for claim 32. In additional multiple resolutions are used within the image, the entire image is read as the portion of the image.  

Regarding claim 77, Mahmood and Bayramoglu disclose the method of claim 75 wherein locating similar images using the image identifier for multiple magnifications comprises: locating an initial set of images using a portion of the image identifier for multiple magnifications as an image identifier for a single magnification (see Mahmood figure 3 below):

    PNG
    media_image27.png
    233
    770
    media_image27.png
    Greyscale

 and locating the similar images from the initial set of images using the image identifier for multiple magnifications (see Mahmood figure 3 above, in yellow bounding boxes).

 [4]	Claim Objections
Claim(s) 11-15, 18-20 and 25-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 11, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): generating the plurality of sub-images for the plurality of magnification levels for each anchor point of the set of anchor points comprises generating a sub-image for each anchor point of the set of anchor points from each of the one or more versions of the query images; in combination with the rest of the limitations of claims 1, 6 and 11.

Regarding claim 11, Bayramoglu discloses the method of claim 6, wherein: sampling at least the portion of the query image comprises sampling the query image to obtain one or more versions of the query image, each version of the query image having a magnification level of the plurality of magnification levels (see figure 2 below):

    PNG
    media_image25.png
    161
    494
    media_image25.png
    Greyscale

Mahmood disclose identifying the set of anchor points within the query image comprises identifying a set of anchor points within each of the one or more versions of the query image (see figure 4 above, each corner of a bounding box is read as an anchor point); but is silent in disclosing generating the plurality of sub-images for the plurality of magnification levels for each anchor point of the set of anchor points comprises generating a sub-image for each anchor point of the set of anchor points from each of the one or more versions of the query images. Mahmood and Bayramoglu would need to be combine in piecemeal fashion in order to read on the generating step, which is inappropriate. 

With regards to claim 12, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): each initial sub- image of the plurality of initial sub-images having the initial magnification level; and sampling each initial sub-image to obtain a version of the initial sub-image, each version of the sub-image having a magnification level of the plurality of magnification levels; in combination with the rest of the limitations of claims 1 and 12.

Mahmood discloses the method of claim 1, wherein generating the plurality of sub-images for the plurality of magnification levels for each anchor point of the set of anchor points comprises: generating a plurality of initial sub-images from the query image (see figure 4a above), but is silent in disclosing each initial sub- image of the plurality of initial sub-images having the initial magnification level; and sampling each initial sub-image to obtain a version of the initial sub-image, each version of the sub-image having a magnification level of the plurality of magnification levels. Also see objection rationale for claim 11 above. 

Claims 13-15 are objected because they are dependent to claim 12 which includes allowable subject matter. 

With regards to claim 18, the examiner cannot find any applicable prior art’s motivations providing teachings for the following limitation(s): compressing the feature vectors for that magnification level to obtain a feature vector for that magnification level in combination with the rest of the limitations of claims 1 and 18.

Regarding claim 18, Mahmood and Bayramoglu disclose the method of claim 1, wherein applying the artificial neural network model (see figure 2 of Mahmood, Faster R CNN) to the group of sub-images for each magnification level of the plurality of magnification levels to extract a feature vector representative of image characteristics of the query image at that magnification level (see figure 2 of Bayramoglu) comprises: repeatedly pooling and convoluting the group of sub-images to extract and aggregate feature vectors for that magnification level (see figure 2 of Bayramoglu) but is silent in disclosing compressing the feature vectors for that magnification level to obtain a feature vector for that magnification level.  

Claims 19-20 are objected because they are dependent to claim 18 which includes allowable subject matter. 

Regarding claim 25, the examiner cannot find any applicable prior art’s motivations providing teachings for the following limitation(s): the method of claim 1, wherein generating the encoded representation for multiple magnifications of the query image based on the feature vectors extracted for the plurality of magnification levels comprises for each magnification level of the plurality of magnification levels, reducing a number of feature vectors for that magnification level; in combination with the rest of the limitations of claim 1.

Bayramoglu discloses, see figure 4, drop out layer removes neurons from a neural network:

    PNG
    media_image28.png
    196
    669
    media_image28.png
    Greyscale
.
Bayramoglu is silent in disclosing the method of claim 1, wherein generating the encoded representation for multiple magnifications of the query image based on the feature vectors extracted for the plurality of magnification levels comprises for each magnification level of the plurality of magnification levels, reducing a number of feature vectors for that magnification level. 

Araujo discloses, see figure 5, clusters of features and a section in page 6 below, under patch CNNs for Patch-wise classification, the reduction of information reads on the selection of features in vectors:

    PNG
    media_image29.png
    430
    935
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    53
    651
    media_image30.png
    Greyscale
.
See  motivation for claim 1. Araujo is silent in disclosing he method of claim 25, wherein reducing the number of feature vectors for that magnification level comprises clustering a plurality of feature vectors into a plurality of clusters and selecting a subset of feature vectors from each cluster of the plurality of clusters to represent the plurality of feature vectors. 

Claims 26-29 are objected because they are dependent to claim 25 which includes allowable subject matter. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/29/22